 


114 HR 1601 IH: State Regulatory Representation Clarification Act of 2015
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1601 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2015 
Mr. Lucas (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To clarify membership requirements for the Board of Directors of the Federal Deposit Insurance Corporation. 
 
 
1.Short titleThis Act may be cited as the State Regulatory Representation Clarification Act of 2015. 2.PurposesThe purposes of this Act are— 
(1)to reaffirm the importance of having the perspective of State banking regulators on the Board of Directors of the Federal Deposit Insurance Corporation; and (2)to ensure that the Board of Directors of the Federal Deposit Insurance Corporation includes a member who has served as a State banking supervisor. 
3.State banking supervisor experience on Board of Directors of the Federal Deposit Insurance CorporationSection 2(a)(1)(C) of the Federal Deposit Insurance Act (12 U.S.C. 1812(a)(1)(C)) is amended by striking State bank supervisory experience and inserting served as a State bank supervisor, as defined in section 3(r)(1) of this Act. 4.Rule of constructionNothing in this Act shall be construed as affecting the appointment or reappointment of individuals who were members of the Board of Directors of the Federal Deposit Insurance Corporation as of January 1, 2015. 
 
